Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a conviction for receiving stolen property on an indictment in which the property alleged to have been received is described as “certain dry goods and articles of wearing apparel. The exact description, further than this is to the grand jurors unknown.” Each *562article of wearing apparel alleged to have been received by the appellant is specifically set forth in the testimony of the state’s witnesses, two of them on cross-examination testified that an itemized statement thereof was given by them to the grand jury before the finding of the indictment. A motion by the appellant to exclude the evidence and also a request by him for a directed verdict on the ground of a variation between the indictment and the proof, in that the allegation therein that “the exact description further than this is to the grand jurors unknown” appears from the evidence to be false, were both-overruled. Authorities are cited by counsel for the appellant to the effect that such a vá-riance is fatal, but they are of no value here; for the rule in this state is that no inquiry can be made into the evidence on which the grand jury acted in finding an indictment. Smith v. State, 61 Miss. 754; Hammond v. State, 74 Miss. 214, 21 So. 149.
The other assignments of error are without substantial merit.

Affirmed.